Citation Nr: 1449519	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for carpal tunnel syndrome.

This case was previously before the Board in March 2013, where it was remanded for additional development.  The case was again remanded in July 2013 and January 2014 for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to service connection for prostate cancer, to include residuals of prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2013 Third Party Correspondence and Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's carpal tunnel syndrome had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in May 2008 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  The purpose of the March 2013 remand was, in part, to obtain information from the appellant regarding private treatment for his claim on appeal.  However, the appellant failed to respond to the request for information or to sign authorization for VA to obtain the required records.  The Board reminds the appellant that corresponding to VA's duty to assist the appellant in obtaining information is a duty on the part of the appellant to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  VA's duty must be understood as a duty to assist the appellant in developing his claim, rather than a duty on the part of VA to develop the entire claim with the appellant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

Pursuant to the Board's March 2013 remand directives, the Veteran was afforded a VA examination in April 2013.  In accordance to the Board's July 2013 and January 2014 remand directives, the April 2013 VA examiner provided addendum opinions and rationales.  The VA examiner substantially complied with the remand directives by addressing the pertinent information sought, and a further remand is not required.  The examination and addendum opinions cover all pertinent aspects of the claim and are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

There has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed.  

The duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his carpal tunnel syndrome is the result of military service.  Specially, he asserts that the he began having wrist pain while performing clerical work during service and has suffered from the disability since that time.  He also indicated that he experienced hand pain in service as a result of exposure to the cold.

Service treatment records (STRs) are negative for treatment for or a diagnosis of carpal tunnel syndrome or any other wrist disorder.  Notably, the August 1966 entrance examination and accompanying report of medical history and the July 1970 separation examination are negative for evidence of joint pain or carpal tunnel syndrome at entrance to or separation from military service.  

Private treatment records dated from November 2007 to April 2008 demonstrate that the Veteran had pain and numbness in both hands.  It was noted that the symptoms had been present for 4 to 5 years.  The doctor diagnosed carpal tunnel syndrome.

In a statement submitted by the Veteran in September 2012, he reported that the condition was present during service but he did not seek treatment because he was told not to complain.  He also reported that he was passed over twice for promotion because of his typing tests which he suggests was due to his carpal tunnel syndrome.

The Veteran was afforded a VA examination in April 2013.  At the time of the examination, he reported the onset of wrist pain and paresthesia in the late 1960s while typing for the military.  It was noted that in recent years, the Veteran had tunnel release and some residual numbness and tingling.  Following physical examination of the appellant and review of the claims file, the examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted that STRs showed no diagnoses or symptoms of carpal tunnel syndrome and that the Veteran had carpal tunnel release 40 years after his military service.  

In a September 2013 addendum opinion, the VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness and determined that the Veteran's STRs show no report of symptoms of the wrist, or any numbness or tingling of the fingers which one would expect if he had suffered from carpal tunnel syndrome at that time.

In a May 2014 addendum opinion, the examiner again determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran reported that he had paresthesia and wrist pain during military service, however there were no STRs of record which showed such complaints or treatment for wrist pain.  Mover, the record does not show medical treatment for symptoms of carpal tunnel syndrome until 2007.  At that time it was noted that the symptoms had been present for 4 to 5 years, more than 30 years after separation from military service. The examiner also noted that the appellant had worked for years as a machinist and played the guitar, both of which involve repetitive writs and hand motion. 


Analysis

After a review of the evidence, the Board finds that service connection for carpal tunnel syndrome is not warranted.

While the record demonstrates that the Veteran currently suffers from carpal tunnel syndrome, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, the absence of any complaints of or treatment for the condition in service, a diagnosis or treatment for the condition many years after service, and the negative etiological opinion provided by the VA examiner weigh against the claim.

The Board acknowledges the Veteran's reports indicating that he suffered from carpal tunnel syndrome during service and has suffered from the condition since that time.  He is competent to offer evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However he is not competent to establish etiology of the disability, as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board finds that the appellant's statements lack credibility as they are inconsistent with the other evidence of record, to include the Veteran's own statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  At the April 2013 VA examination, the appellant reported that the condition started in the late 1960s.  However, in private treatment records dated in November 2007, he reported that symptoms associated with the condition started 4 to 5 years prior to treatment, making the onset of symptoms in approximately 2002.  Given the contradictory statements, the Veteran's reports of the onset of symptoms related to carpal tunnel syndrome during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, the Board finds that the Veteran's own opinions of etiology lack probative value.

In sum, the most probative evidence shows that the Veteran's carpal tunnel syndrome is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


